QEVfice of the Plttornep Q3ettersl
                                     &State of IEexas
DAN MORALES
 ATTORNEY
       GENERAL                            March 10, 1995

     Honorable Clyde Alexander                     Opiion No. DM-330
     Chair
     Committee on Transportation                   Re: Whether a statutorily mandated sign
     Texas House of Representatives                hmished by a towing company to a parking
     P.O. Box 2910                                 hciiity constitutes “anything of value” in
     A&n, Texas 78768.2910                         cmtravention of article 67Olg-2, V.T.C.S.,
                                                   and a related question (RQ-696)



            Your predecessor asked us to interpret the meaning of the phrase kything          of
     value” as it is used in article 6701g-2, sections 8 and 9, V.T.C.S.

             Article 6701g-2 is generaUy concerned with the towing of unauthorized vehicles
     from parking tkilities. Section 3(a) of the act permits the removal of such vehicles if the
     parking fkility owner has given the vehicle’s owner or operator adequate notice, which
     may include that “a sign or signs prohibiting unauthorized vehicles have been instahed on
     the parking faciity for at least 24 consecutive hours and remain installed at the time of
     towing.” V.T.C.S. art. 67Olg-2, 4 3(a)(l).

             Section 6 of the act provides the specifications for such a sign, which in&r alia
     must be weather-resistant, at least 18 inches wide and 24 inches tall, and “$ntain a
     current telephone number, including the area code, that is answered 24 hours a day to
     enable the owner or operator of a towed vehicle to locate it.” Id. § 6(b)(7). It is our
     understanding that generally the telephone number posted is that of the towing company
     which has arranged with the parking faciity owner to tow unauthorized vehicles from that
     lot.

              Sections 8 and 9 of the act prohibit the towing company from giving, and the
     parking facility owner from~accepting “anything of value, directly or indirectly, &om a
     towing company in comtection with the removal of a vehicle 6om a parking facility.” Id.
     § 8. These sections also prohibit parking facilities and towing companies which have such
     a relation from having a monetary interest in each other.

              Ordinarily, your predecessor informed us, the signs mandated by the legislation,
     which cost approximately twenty dollars, are owned by the towing company whose
     telephone number is on them. Your predecessor therefore asked two questions: first,
     whether the giving and/or loaning of such signs by the towing company to the parking
     facility owner constitutes the offer of “anything of value” under the statute; and second,
Honorable Clyde Alexander - Page 2           (~~-330)




whether the parking facility owner or the towing company should bear the cost of
installmg the signs.

        The act does not defbte “anything of value.” We are therefore charged to read
these words in accordance with their natural, ordinary, and popular meaning. 67 TEX.
RJR. 3D Stahrres 8 100, at 674 (1989). We think it clear that, though the value of such a
sign as that at issue here may be small, it is not nonexistent. The statute would plainly
prevent a towing company owner from giving the parking lot owner a twenty-dollar bii,
or a twenty dollar loan. There is no legal difference between the bill or loan, and the sign.
A sign of this sort has a cash value, and is therefore a thing of value for the purposes of
the statute.’

         As to your predecessor’s second question, in our view the responsibiity for
placing the sign at the lot belongs to the lot’s owner. Sections 3 and 4 of the act make this
clear. Section 3 permits the parking facility owner to cause unauthorized vehicles to be
towed if the proper sign is in place. Section 4 allows the towing company to tow
unauthorized vehicles away if, inter alia, “the towing company has received written
veritication t?om the parking facility owner that the.     owner has.     caused signs to be
installed.” V.T.C.S. art. 6701%2, 3 4(a)(l).

       The law imposes on the lot owner the obligation of providing notice to vehicle
owners or operators by signs that meet its specifications.s




         tlthasbccnsuggatcdthatthcgiftorloanofsuchasignmaynotk’inconnectionwiththe
removalofavehiclefromaparkingfacility.”          Wedectinetonadthtsphrasctorefertopsrticalar
mmovala. lo nor view, it refersto the whole contrac be.hwcnthe facility owner and the towing company
and the arrangementsincidentthereto. To readthe phraseotherwisewould permitthe sort of kickbacks
thesumrtewasdesignedtop-~onthe~thatthcydidnotrelatetoparticularrrmovala.
olmioosly, this Is not what the legislatmelntoadod.




                                            p.   1749
HonorableClyde Alexander - Page 3        (DM-330)




                                  SUMMARY

                A sign of the sort required to be posted at a parking facility by
          article 6701%2, V.T.C.S. is a thing of value for the purposes of
          sections 8 and 9 of that statute. The responsibility for posting such a
          sip rests, pursuant to sections 3 and 4 of the statute, on the owner
          of the parking facility concerned, rather h          upon the towing
          company.




                                                     DAN MORALES
                                                     Attorney General of Texas

JORGE VEGA
Fii Assistant Attorney General

SARAH J. SHIRLEY
Chair, Opiion Committee

Prepared by James Tourtelott
Assistant Attorney General




                                         p. 1750